     Case 2:21-cv-00239-GMN-NJK Document 3 Filed 02/18/21 Page 1 of 3



1                                 UNITED STATES DISTRICT COURT
2                                         DISTRICT OF NEVADA
3     MAJOR E. LEAGUE,                                            Case No. 2:21-cv-00239-GMN-NJK
4                                                Plaintiff                       ORDER
5            v.
6     NV DEPT. OF CORRECTIONS,
7                                             Defendant
8
9    I.     DISCUSSION

10          On February 12, 2021, Plaintiff, an inmate in the custody of the Nevada Department of

11   Corrections (“NDOC”), submitted a document titled "Emergency Injunction." Docket No. 1-1.

12   Plaintiff has not filed a complaint or an application to proceed in forma pauperis in this matter.

13          Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a

14   complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff until April 19,

15   2021 to submit a complaint to this Court.

16          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an inmate seeking to begin a civil

17   action in this Court may apply to proceed in forma pauperis in order to file the civil action without

18   prepaying the full $402 filing fee. To apply for in forma pauperis status, the inmate must submit

19   all three of the following documents to the Court:

20          (1) a completed Application to Proceed in Forma Pauperis for Inmate, this Court’s

21          approved form (i.e. pages 1 through 3 with the inmate’s two signatures on page 3),

22          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official

23          (i.e. page 4 of this Court’s approved form), and

24          (3) a copy of the inmate’s prison or jail trust fund account statement for the previous

25          six-month period.

26          The Court will grant Plaintiff a one-time opportunity to file a complaint and a fully

27   complete application to proceed in forma pauperis containing all three of the required documents,

28   or in the alternative, pay the full $402 filing fee for this action on or before April 19, 2021. Absent
     Case 2:21-cv-00239-GMN-NJK Document 3 Filed 02/18/21 Page 2 of 3



1    unusual circumstances, the Court will not grant any further extensions of time. If Plaintiff is unable
2    to file a complaint and a fully complete application to proceed in forma pauperis with all three
3    required documents or pay the full $402 filing fee on or before April 19, 2021, this case will be
4    subject to dismissal without prejudice for Plaintiff to file a new case with the Court when Plaintiff
5    is able to file a complaint and able to acquire all three of the documents needed to file a fully
6    complete application to proceed in forma pauperis or pay the full $402 filing fee.
7           A dismissal without prejudice means Plaintiff does not give up the right to refile the case
8    with the Court, under a new case number, when Plaintiff is able to file a complaint and has all
9    three documents needed to submit with an application to proceed in forma pauperis. Alternatively,
10   Plaintiff may choose not to file an application to proceed in forma pauperis and instead pay the
11   full filing fee of $402 on or before April 19, 2021 to proceed with this case.
12   II.    CONCLUSION
13          For the foregoing reasons, IT IS ORDERED that Plaintiff will submit a complaint to this
14   Court on or before April 19, 2021.
15          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the approved
16   form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The Clerk of the Court
17   will also send Plaintiff a copy of his Emergency Injunction. Docket No. 1-1.
18          IT IS FURTHER ORDERED that the Clerk of the Court will send Plaintiff the approved
19   form application to proceed in forma pauperis by an inmate, as well as the document entitled
20   information and instructions for filing an in forma pauperis application.
21          IT IS FURTHER ORDERED that on or before April 19, 2021, Plaintiff will either pay the
22   full $402 filing fee for a civil action (which includes the $350 filing fee and the $52 administrative
23   fee) or file with the Court:
24          (1) a completed Application to Proceed in Forma Pauperis for Inmate on this
25          Court’s approved form (i.e. pages 1 through 3 of the form with the inmate’s two signatures
26          on page 3),
27          (2) a Financial Certificate properly signed by both the inmate and a prison or jail official
28          (i.e. page 4 of this Court’s approved form), and



                                                     -2-
     Case 2:21-cv-00239-GMN-NJK Document 3 Filed 02/18/21 Page 3 of 3



1           (3) a copy of the inmate’s prison or jail trust fund account statement for the previous
2           six-month period.
3           IT IS FURTHER ORDERED that, if Plaintiff does not file a complaint and a fully complete
4    application to proceed in forma pauperis with all three documents or pay the full $402 filing fee
5    for a civil action on or before April 19, 2021, this case will be subject to dismissal without
6    prejudice for Plaintiff to refile the case with the Court, under a new case number, when Plaintiff is
7    able to file a complaint and has all three documents needed to file a complete application to proceed
8    in forma pauperis or pays the full $402 filing fee.
9           DATED: February 18, 2021
10
                                                   ____________________________________
11                                                 NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
     .
20
21
22
23
24
25
26
27
28



                                                     -3-
